
	
		I
		112th CONGRESS
		1st Session
		H. R. 3028
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Moran (for
			 himself, Mr. Wolf,
			 Mr. Connolly of Virginia,
			 Mr. Van Hollen, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to permit the
		  transfer of sick leave in leave-transfer programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Leave Transfer Act of
			 2011.
		2.Authority to
			 transfer sick leave
			(a)Direct transfers
			 of leave
				(1)In
			 generalSubchapter III of
			 chapter 63 of title 5, United States Code, is amended by inserting after
			 section 6338 the following:
					
						6338a.Sick
				leave
							(a)The Office of Personnel Management shall by
				regulation modify the program established under the preceding provisions of
				this subchapter so as to permit, in addition to annual leave, the transfer and
				use of sick leave.
							(b)To the extent feasible, the terms and
				conditions governing the transfer and use of sick leave under the regulations
				shall be the same as those governing the transfer and use of annual leave under
				the preceding provisions of this subchapter, subject to the following:
								(1)Sick leave may not be transferred or used
				in connection with any purpose for which accrued sick leave could not be used
				by the leave recipient under subchapter I.
								(2)Sick leave received under this
				subchapter—
									(A)may not be used before the exhaustion
				requirement under section 6333(b) has been met; and
									(B)shall not (for restoration purposes, if
				applicable) be considered to have been used before all transferred annual leave
				has been exhausted.
									(3)Nothing in this section shall affect the
				maximum amount of sick leave or annual leave which may be accrued by a leave
				recipient while using any leave received under this subchapter in connection
				with a particular medical emergency.
								(4)An employee who donates sick leave pursuant
				to this section shall not be conferred any benefit (including an appointment,
				promotion, or compensation) in connection with such donation.
								.
				(2)Technical and
			 conforming amendments
					(A)Prohibition of
			 coercionSection 6338(a) of
			 title 5, United States Code, is amended by striking annual leave
			 and inserting annual or sick leave.
					(B)Excepted
			 agenciesSection 6339(b)(1)
			 of such title is amended—
						(i)by striking annual leave
			 accrued and inserting annual or sick leave accrued;
			 and
						(ii)by striking annual leave
			 account and inserting annual or sick leave account (as
			 applicable).
						(C)Table of
			 contentsThe table of
			 sections for chapter 63 of title 5, United States Code, is amended by inserting
			 after the item relating to section 6338 the following:
						
							
								6338a. Sick
				leave.
							
							.
					(b)Leave bank
			 program
				(1)In
			 generalSubchapter IV of
			 chapter 63 of title 5, United States Code, is amended by inserting after
			 section 6371 the following:
					
						6371a.Sick
				leave
							(a)The Office of Personnel Management shall by
				regulation modify the program established under the preceding provisions of
				this subchapter so as to permit, in addition to annual leave, the contribution
				and use of sick leave.
							(b)To the extent feasible, the terms and
				conditions governing the contribution and use of sick leave under the
				regulations shall be the same as those governing the contribution and use of
				annual leave under the preceding provisions of this subchapter, subject to the
				following:
								(1)Sick leave may not be used in connection
				with any purpose for which accrued sick leave could not be used by the leave
				recipient under subchapter I.
								(2)Sick leave may be contributed instead of
				annual leave in order to satisfy, in whole or in part, the requirements of
				section 6366(a)(2)(A).
								(3)Sick leave received under this subchapter
				may not be used before the exhaustion requirement under section 6367(c) has
				been met.
								(4)Nothing in this section shall affect the
				maximum amount of sick leave or annual leave which may be accrued by a leave
				recipient while using leave received under this subchapter in connection with a
				particular medical emergency.
								(5)An employee who donates sick leave pursuant
				to this section shall not be conferred any benefit (including an appointment,
				promotion, or compensation) in connection of such donation.
								.
				(2)Technical and
			 conforming amendments
					(A)Prohibition of
			 coercionSection 6370(a) of
			 title 5, United States Code, is amended by striking annual leave
			 and inserting annual or sick leave.
					(B)Excepted
			 agenciesSection 6372(c)(1)
			 of such title is amended by striking annual leave accrued and
			 inserting annual or sick leave accrued.
					(C)Table of
			 contentsThe table of
			 sections for chapter 63 of title 5, United States Code, is amended by inserting
			 after the item relating to section 6371 the following:
						
							
								6371a. Sick
				leave.
							
							.
					(c)Effective
			 dateRegulations required to
			 be prescribed by the Office of Personnel Management under the amendments made
			 by this section shall become effective not later than 90 days after the date of
			 enactment of such section.
			
